Citation Nr: 1505316	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and PM


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to October 1987, January 2004 to January 2005 and from September 2005 to February 2006, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a hearing conducted before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of this hearing is of record.

In June 2014, the Board, in pertinent part, found that new and material evidence had been received to reopen the previously denied bilateral knee claims, and remanded the underlying service connection claims for further development to include a VA examination.  Such an examination was accomplished in October 2014, and all other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, the Board notes the issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's right knee degenerative joint disease had its onset in service.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's left knee degenerative joint disease had its onset in service.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

2.  Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he had no knee problems prior to his 2004-2005 and 2005-2006 periods of active duty.  He testified that there was no specific injury, but he started to feel knee pain due to normal wear and tear; and first sought treatment within six months after his separation from service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board finds the Veteran's testimony that he developed recurrent bilateral knee pain during his 2004-2005 and 2005-2006 periods of active duty to be credible.  Although his service treatment records contain no entries indicative of in-service knee problems, this is consistent with the Veteran's testimony on this matter.  Moreover, he indicated when he first sought treatment for chronic knee pain in March 2007 that it was due to activities he performed while on active duty.  Further, there is no evidence which explicitly refutes his account of recurrent knee pain since service.

The Board notes that the right and left knee claims were previously denied by a June 2007 rating decision because the evidence of record, to include a May 2007 VA orthopedic examination, did not show the Veteran currently had a chronic disability of either knee.  In pertinent part, the May 2007 VA examiner stated that there was no clinical evidence for an orthopedic diagnosis of the knees.  X-rays of the knees in 2007 were also normal.

The Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in Joyner v. McDonald, 2013-7126 (Fed. Cir. Sept. 12, 2014), the Federal Circuit recently found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  

Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See also 38 C.F.R. § 3.317.  Inasmuch as the record reflects the Veteran did have service in the Southwest Asia theater of operations during the Persian Gulf War, these provisions must be taken into account in this case.

Although the Veteran's complaints of bilateral knee pain were not initially attributed to a known clinical diagnosis, he has been diagnosed with degenerative joint disease of both knees by the October 2014 VA examination.  In short, it has now been attributed to a known clinical diagnosis.  Further, degenerative joint disease is not a medically unexplained chronic multi symptom illness, nor has VA determined that such a condition warrants presumptive service connection under the provisions of 38 U.S.C.A. § 1117.  Therefore, service connection is not warranted under these statutory provisions or its implementing regulations.

The Board observes that arthritis (i.e., degenerative joint disease) is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  Granted, the record does not reflect he was actually diagnosed with this condition within one year of his separation from service.  Nevertheless, he has provided credible testimony of bilateral knee pain since service that was ultimately attributed to this diagnosis.  Moreover, the provisions of 38 C.F.R. § 3.303(b) provide that service connection may be established for the conditions listed at 38 C.F.R. § 3.309(a) when there is sufficient evidence demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges that the October 2014 VA examination includes an opinion against the current degenerative joint disease of both knees being etiologically related to service.  In support of this opinion, the examiner attributed the development of these disabilities to the Veteran's obesity.  However, the examiner did not indicate whether this obesity applied to the 2004-2005 and/or 2005-2006 periods of active duty.  Similarly, the examiner noted that degenerative joint disease was first diagnosed years after service, but did not address the Veteran's credible account of continuity of symptomatology of bilateral knee pain.  In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed chronic bilateral knee disorders, currently diagnosed as degenerative joint disease, while on active duty.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for a right knee degenerative joint disease is granted.

Service connection for a left knee degenerative joint disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


